DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 are objected to because of the following informalities:  Claims 1-3 are objected to as having improper form. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 37 CFR 1.75(i)). Claims 1-3 do not appear to clearly delineate the steps of the claimed method.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 4-12 appear to depend from claim 1 and do not resolve the issue of indefiniteness.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 10, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 ostensibly depends from claim 1, but only recites an abrasive wire capable of being used in claim 1, and then does not further limit that wire, as the structural limitations of the wire appear to be equivalent to those recited in claim 1. Claims 10 and 12 appear to depend from claim 4, but the scope of dependency is unclear, as is how they further limit the method of claim 1 and the wire of claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claims 1-12 will be examined as best understood by the examiner.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to contain any teaching or suggestion of a wire cutting method in which the abrasive wire comprises “a mark which is deformed as a function of the twisting of the abrasive wire, said mark extending longitudinally over at least 50% of the total length of the abrasive wire and having a reflectance Rm at a wavelength λm, and at least one contrast zone which extends along each side of the mark over all the length of said mark, each contrast zone having a respective reflectance Rf at the wavelength λm such that |Rm - Rt|j> 5%, wherein Rm and Rf are expressed as a percentage”.
Patterned wires are known in the art. Lee et al. (US 9776306, "Lee"), teaches a wire saw with abrasive patterns on its surface (see, e.g. Lee figs. 2, 4, 6, and 8). The use of optical detection to determine an amount of wire twist is similarly known: Sagara et al. (JP 2012250329, "Sagara") teaches a wire saw apparatus wherein the wire twist is monitored and controlled by optical sensors which compare images of the wire to determine the wire twist, and adjust the twist to keep it within desired parameters (see Sagara abstract). 
However, neither Lee nor Sagara teach the use of specific marks and contrast zones on the wire with the mark extending over at least 50% of the length of the wire and the contrast zones extending along each side of the mark over its entire length, or that the mark and contrast zone have a known relationship between the values of their respective reflectance at a known wavelength. Claim 1 appears 
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant as an example of how the claim could be re-written to bring it in compliance with standard practice: 
Claim 1: A method for cutting slices from an ingot made of hard material, said method comprising: 
Providing a marked abrasive wire comprising 
a longitudinal axis along which it extends, 
a cylindrical outer face which encircles said longitudinal axis, 
abrasive particles protruding from the cylindrical outer face, 
a mark on its cylindrical outer face and between the abrasive particles which is deformed as a function of a twist of the abrasive wire, wherein said mark extends longitudinally over at least 50% of the total length of the abrasive wire and has a reflectance Rm at a wavelength λm, and 
at least one contrast zone extending along each side of the mark for the entire length of said mark, wherein each contrast zone has a respective reflectance Rf at the wavelength λm such that |Rm - Rt|j> 5%, wherein Rm and Rf are expressed as a percentage; 
Providing an electronic sensor sensitive to the reflectance of the outer face of the abrasive wire at least at the wavelength λm;
Displacing the marked abrasive wire between two wire guides, thereby making it rub on the ingot and thus saw said ingot;

Estimating the twist of the abrasive wire from the observed characteristic of the current shape of the mark and from a known value of said characteristic corresponding to a known twist of the abrasive wire.
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723